DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 06/10/2021, with respect to claim objections and 35 U.S.C 112(b) rejections have been fully considered and are persuasive.  The claim objection of claim 24 has been withdrawn.  The 35 U.S.C 112(b) rejections of claims 1-3, 5, 8-12, 14, 17-18, and 21-26 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5, 8-12, 14, 17-18, and 21-26 allowed.
With regards to independent claims 1 and 10, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Eom and Sheldon) do not teach a system with second signal data that is comprising data obtained without applying a magnetic field at a first time and data obtained after applying a magnetic field at a second time different from the first time.  Eom mentions the possibility of using magnetic signals (see paragraph [0052]), but doesn’t discuss obtaining data related to cholesterol levels (e.g. second data) due to a change in a magnetic field.  No additional prior art reference could be found that teaches or renders obvious this limitation of instant claims 1 and 10.  Newly found reference, Tran (U.S PGPub No. 2014/0194702), discusses the use of magnetic fields in a wrist band device 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792